      Case 4:20-cv-00045-SPW-TJC Document 15 Filed 02/08/21 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION



VICTOR CHARLES FOURSTAR,                       Cause No. CV 20-45-GF-SPW
JR.; BRUCE DENNY;DAVID
McQueen,et al.,

             Plaintiffs,

       vs.                                                ORDER


 JESSIE SLAUGHTER,et al..

             Defendants.



                                 1. Background

      Plaintiffs Fourstar, Denny, and McQueen,and a fourth individual named

Verdelotti filed a complaint on January 6, 2020. See Fourstar v. WolfPoint City

Police Dep% et al.. No. CV 20-01-GF-BMM-JTJ(D. Mont. Jan. 6, 2020).

      On June 1, 2020, United States Magistrate Judge Timothy J. Cavan found

that Claim 2 ofthe Complaint was improperly joined with Claims 1 and 3. Claim

2 was severed, see Order(Doc. 1-1) at 4-6, and now serves as the complaint in this

action,see Compl.(Doc. 1). It named Fourstar, Denny,and McQueen as plaintiffs

and Cascade County and Jessie Slaughter as defendants.

      On June 2, 2020,the clerk mailed a "Notice of Case Opening" to each ofthe

four plaintiffs. Each was therefore advised ofthe need to inform the clerk of any
Case 4:20-cv-00045-SPW-TJC Document 15 Filed 02/08/21 Page 2 of 7
Case 4:20-cv-00045-SPW-TJC Document 15 Filed 02/08/21 Page 3 of 7
Case 4:20-cv-00045-SPW-TJC Document 15 Filed 02/08/21 Page 4 of 7
Case 4:20-cv-00045-SPW-TJC Document 15 Filed 02/08/21 Page 5 of 7
Case 4:20-cv-00045-SPW-TJC Document 15 Filed 02/08/21 Page 6 of 7
Case 4:20-cv-00045-SPW-TJC Document 15 Filed 02/08/21 Page 7 of 7
